Citation Nr: 1750219	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  16-58 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Togus, Maine


THE ISSUE

Entitlement to authorized benefits for service dogs under 38 C.F.R. § 17.148(d), including enrollment in a veterinarian care plan.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2016 letter of determination by the VAMC.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a spinal cord injury which substantially limits his mobility, as noted by his paraplegia.  

2.  Service Dog cannot be recognized by VA in order to provide benefits under 38 C.F.R. § 17.148, as training was not provided by a trainer or organization which is accredited by Assistance Dogs International (ADI) or the International Guide Dogs Federation (IGDF). 

3.  The Veteran's Service Dog was born in February 2013, and therefore was not obtained prior to September 5, 2012; moreover, regardless of that fact, completion of training by the Veteran and Service Dog, as a team, was not until September 2015, well after September 5, 2013.  



CONCLUSION OF LAW

The criteria for establishing entitlement to authorized benefits for service dogs under 38 C.F.R. § 17.148(d), including enrollment in a veterinarian care plan, have not been met.  38 U.S.C.A. §§ 1705, 1714, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 17,148 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

On appeal, the Veteran asserts that his service dog (referred to in this decision as Service Dog) should be recognized and therefore he is entitled to enroll his Service Dog in a veterinarian care plan.  

In providing medical care and services to a veteran who has been enrolled in the VA Health System under 38 U.S.C.A. § 1705, the Secretary may provide a veteran with a service dog trained for the aid of persons with spinal cord injury (SCI) or dysfunction or other chronic impairment that substantially limits mobility to veterans with such injury, dysfunction or impairment, or for the aid of persons with mental illnesses, including PTSD.  38 U.S.C.A § 1714(c) (West 2014).

Service dogs are defined as guide or service dogs prescribed for a disabled veteran under 38 C.F.R. § 17.148.  VA will provide benefits as described under section (d), including provision of veterinarian care plans for the service dog, to the veteran if the veteran has been diagnosed as having a visual, hearing, or substantial mobility impairment, and it is determined, based on medical judgment, that it is optimal for the Veteran to manage the impairment and live independently through the assistance of a trained service dog.  A substantial mobility impairment means a SCI or dysfunction or other chronic impairment that substantially limits mobility; a chronic impairment that substantially limits mobility includes but is not limited to a traumatic brain injury (TBI) that compromises a veteran's ability to make appropriate decisions based on environmental cues (i.e., traffic lights or dangerous obstacles) or a seizure disorder that causes a veteran to become immobile during and after a seizure event.  38 C.F.R. § 17.148(b) (2017).  

The Veteran is currently shown to be service connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling since June 1983; loss of use of his bilateral lower extremities, evaluated as 100 percent disabling since October 1998; bladder dysfunction, evaluated as 30 percent disabling since November 2009; constipation with diminished rectal tone, evaluated as 10 percent disabling since November 2009; and, tinnitus, evaluated as 10 percent disabling since August 2010.

In this case, the Veteran is shown to have loss of use of both of his legs, and the medical evidence of record demonstrates that it was determined by the VA clinical staff that it would be optimal for the Veteran to manage his paraplegia and substantial mobility impairment through the use of a service dog.  It is therefore conceded that the Veteran meets the clinical requirements for provision of a service dog by VA in this case.  

In order for a service dog to be recognized by VA for the provision of benefits under section (d), the veteran and the dog must have successfully completed a training program offered by an organization accredited by Assistance Dogs International (ADI) or the International Guide Dog Federation (IGDF), or both (for dogs that perform both service- and guide-dog assistance).  The veteran must provide VA a certificate showing successful completion issued by the accredited organization that provided such program.  38 C.F.R. § 17.148(c)(1).  

For service dogs obtained prior to September 5, 2012, such service dogs will be recognized either by complying with section (c)(1), noted above, or if a guide or service dog organization that was in existence prior to September 5, 2012 certifies that the veteran and dog, as a team, successfully completed a training program offered by that training organization; however, such training by the veteran and the dog must have been completed no later than September 5, 2013.  The veteran must provide VA a certificate showing successful completion by the organization that provided such training program.  38 C.F.R. § 17.148(c)(2).  

In this case, the facts are not in dispute.  The Veteran currently has a Service Dog.  The Veteran's Service Dog was, as conceded by the Veteran and his representative in a September 2017 brief, born in February 2013, although the Veteran worked extensively with a breeder in early 2012 to begin the process of breeding his new Service Dog.  After the his Service Dog reached the appropriate age, approximately age 2, the Veteran and his Service Dog were paired with a trainer near his home, through Train a Dog, Save a Warrior (TADSAW), a non-profit service dog organization.  TADSAW and the trainer obtained through TADSAW, as conceded by the Veteran and his representative's September 2017 brief, are not accredited by either ADI or IGDF.  Furthermore, the Veteran has submitted evidence that the he and his Service Dog successfully completed training through TADSAW in September 2015, including evidence that the Service Dog additionally passed a Public Access Test, which certified that he conducted himself in a manner appropriate for a service dog.  

The Board must deny the Veteran's claim for benefits in this case, as the evidence is clear that the Veteran and his Service Dog did not complete training through an ADI- or IGDF-accredited organization; rather, the training was completed through TADSAW and a trainer, both of which the Veteran and his representative concede were not accredited by either of the above noted agencies.  Thus, VA is not able to recognize the Veteran's Service Dog under the relevant regulations that provide for payment of the benefits sought in this case.  

Insofar as the Veteran and his representative argue that benefits should be awarded under section (c)(2), the Board finds that Veteran and his representative conceded that the Veteran's Service Dog was born in February 2013; therefore, the Veteran did not obtain his Service Dog prior to September 5, 2012.  

However, even if the Board were to assume that the Veteran's seeking to breed a service dog before September 5, 2012 constitutes "obtaining a service dog," the Board cannot find that the training completion requirement was met in this case such as to award benefits; the Veteran and his Service Dog are shown to have completed training in September 2015, nearly 2 years after the clearly delineated time period for completion.  

Finally, the Board acknowledges the Veteran and his representative's arguments as to entitlement throughout the record.  Although the Board empathizes with those arguments, the Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, the Board must deny the Veteran's claim of entitlement for authorized benefits for service dogs under 38 C.F.R. § 17.148(d), including enrollment in a veterinarian care plan, as it is clear by the evidence of record at this time that the VA cannot recognize the Veteran's Service Dog because training was not provided by a trainer or organization that is accredited by either ADI or IGDF.  See 38 U.S.C.A. § 1714; 38 C.F.R. § 17.148.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to authorized benefits for service dogs under 38 C.F.R. § 17.148(d), including enrollment in a veterinarian care plan, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


